—In an action to recover damages for personal injuries, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Levitt, J.), dated July 30, 1998, as denied that branch of its motion which was for summary judgment dismissing the complaint based on the affirmative defense of the Workers’ Compensation Law.
Ordered that the order is affirmed insofar as appealed from, with costs.
In moving, inter alia, for summary judgment based on the affirmative defense of the Workers’ Compensation Law, the defendant, a partnership which owned the premises upon which the plaintiff was injured, failed to establish that all of its *593partners were officers of the plaintiffs employer (see, Lindner v Kew Realty Co., 113 AD2d 36, 45; cf., Kupke v Mullane, 215 AD2d 531). Thus, the branch of the defendant’s motion which was for summary judgment was properly denied. Mangano, P. J., Sullivan, Goldstein and McGinity, JJ., concur.